Citation Nr: 0420385	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bipolar disorder.

2.  Entitlement to a temporary total rating, under the 
provision of 38 C.F.R. § 4.29, for a period of 
hospitalization from September 25, 1997 to October 22, 1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1994 to August 
1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The RO granted service 
connection for bipolar disorder and assigned a 10 percent 
evaluation effective August 25, 1997.  The veteran appealed 
for a higher rating.  Following appellate review in July 
2001, the Board remanded the issue for further development of 
the evidence.  The case has been returned to the Board. 

In the Board's July 2001 remand, the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities was referred to the RO 
for initial consideration.  This issue is again referred to 
the originating agency.

As a preliminary matter, the Board notes review of the 
evidentiary record presents an inferred claim for a temporary 
total evaluation for the service-connected bipolar disorder 
due to hospitalization, under 38 C.F.R. § 4.29.  Accordingly, 
the Board will also address that issue in this decision as 
reflected in the Issue section above.


FINDINGS OF FACT

1.  The veteran's bipolar disorder has been productive of 
impairment compatible with no more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.

2.  The veteran was treated for a period of more than 21 days 
for service-connected disability during the period of 
hospitalization from September 25, 1997 to October 22, 1997.


CONCLUSIONS OF LAW

1.  Except as noted immediately below, the criteria for an 
initial rating in excess of 10 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

2.  A temporary total rating for hospitalization in excess of 
21 days for a service-connected disability is warranted for 
the period of hospitalization from September 25, 1997 to 
October 22, 1997.  38 U.S.C.A. 5107 (West 2002); 38 C.F.R. §§ 
4.29 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision in April 1998, a statement of the case (SOC) 
dated in June 1998, a supplemental statement of the case 
(SSOC) dated in July 2002, a Board remand in July 2001 and a 
letter regarding the VCAA in August 2001, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  The 
August 2001 letter advised the veteran that VA would attempt 
to obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
August 2001 letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1).  VA has taken all 
appropriate action to develop the veteran's claim.  The Board 
notes that the veteran was not provided notice of the VCAA 
prior to the initial unfavorable RO decision.  This was 
because the initial RO decision preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claim 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claim.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.    

The decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

A review of the veteran's service medical records reveal that 
in January 1997 the veteran was seen on an outpatient basis 
at the Oak Harbor Mental Health Clinic with complaints of 
chronic fatigue, mental tiredness and difficulty 
concentrating.  He was given an Axis I diagnosis of dysthymia 
and an Axis II diagnosis of avoidant personality traits, r/o 
disorder.  The veteran was judged to not be suicidal and was 
not hospitalized.  On a subsequent date in January 1997, the 
veteran attempted suicide by cutting his left wrist and the 
right side of his neck and was hospitalized at the Oak Harbor 
Naval Hospital.  Shortly thereafter, he was transferred to 
the Madigan Army Hospital for hand surgery.  He was given an 
Axis I diagnosis of major depression with psychotic features, 
active, severe, and Axis II diagnosis of avoidant personality 
traits   He was diagnosed with major depression with 
psychotic features, acute, severe, not in remission.  The 
veteran was hospitalized at the Naval Hospital in Bremerton 
from June to July 1997 after threatening his superiors.  His 
discharge diagnosis was schizophreniform disorder, resolved.  
His Axis II diagnosis was personality disorder, not otherwise 
specified, with borderline and passive/aggressive traits.
   
The veteran was hospitalized at Ball Memorial Hospital from 
September 25, 1997 to October 22, 1997.  His initial 
diagnosis was major depression.  It was noted that he had 
become delusional, paranoid, and was making homicidal threats 
and feeling that he was being pursued and was the target of 
hit men.  During the veteran's hospitalization it was noted 
that he remained somewhat strange, responding to internal 
stimuli and continuing to exhibit paranoid behavior.  A 
combination of medications proved to be effective and the 
veteran received maximal hospital benefit and was stable for 
continued outpatient treatment.  He was discharged with a 
diagnosis of schizophrenia, paranoid type, and polysubstance 
abuse.  

The veteran filed a claim for service connection for a 
psychiatric disorder in December 1997.

The veteran underwent a VA psychiatric examination in 
February 1998.  The veteran described an episode of 
depression that started in November 1996 when he felt 
anhedonic and withdrawn and did not want to talk to anybody.  
This deteriorated progressively by the end of December and 
early January 1998 until he felt that he was worthless and 
thought about suicide.  He had a third episode of mania in 
September again feeling as if he was on top of the world and 
being hyperactive.  Most of his symptoms had resolved but he 
had some residual fatigability and sleepiness and as if the 
world was going too slow.  The veteran was not working at the 
present time but he was looking for employment.

Mental status examination revealed that the veteran's speech 
was understandable and coherent.  He denied any elation or 
euphoria.  He appeared normothymic.  He denied any 
disturbance of perception at the present time.  He criticized 
his previous psychotic delusions.  His thought process was 
normal in productivity and flow.  He did have difficulties 
concentrating.  He asked the examiner two or three times 
during the interview what they were talking about and what 
were the questions presented to him.  Upon testing, he could 
spell the word "world" backwards easily.  He was oriented 
to time, place and situation.  He was not suicidal or 
homicidal at the present time.  Thought process was normal in 
productivity.  There was some difficulty with concentration.  
Communication was satisfactory.  There were no delusions or 
hallucinations at the present time.  Memory was satisfactory.  
There was no obsessive or ritualistic behavior.  There was no 
disturbance in speech and there were no panic symptoms.  He 
did have chronic depressive symptoms.  The veteran denied 
poor impulse control when he is not manic.  His sleep was 
satisfactory.  The diagnosis was bipolar disorder, in 
remission, and nicotine dependence.  A current global 
assessment of functioning (GAF) score of 75 was assigned with 
the highest level last year at 75.   

The examiner felt that the veteran was suffering from bipolar 
disorder because it is associated with psychotic features 
particularly during depression.  He had frank major 
depressive episodes in November 1996.  Psychotic symptoms did 
not occur until later in the course of depression in late 
1997 in December or January.  He was in remission after that.  
In June, he became hyperactive again.  He was speeding and 
irritable altercating with superiors, threatening them and 
wanting to party.  This reoccurred in September 1997.  He is 
treated with antipsychotics successfully.  The examiner felt 
that the veteran did not have any major criteria that would 
satisfy the diagnosis of schizophrenia because of the absence 
of thought broadcasting telepathy, a characteristic symptom 
of schizophrenia.  

It was the examiner's opinion that while the veteran was 
taking medications he had mild impairment in professional and 
social functioning because of mild persistent symptoms of 
hypersomnia during the day, fatigability and sedation 
secondary to medications.  The examiner noticed during the 
interview that the veteran had difficulty concentrating and 
was frequently distracted from what he was talking about.  
The examiner felt that this may present some difficulty in 
jobs requiring concentration.

The Board remanded the case in July 2001 to the RO in order 
to obtain any outstanding private treatment records and to 
afford the veteran another VA psychiatric examination.       

Treatment records dated from October 1997 to July 1999 were 
received from Comprehensive Mental Health.  On mental status 
examination during intake in October 1997 the veteran denied 
any mental problems other than depression.  He showed some 
signs of paranoid thinking.  The veteran exhibited some 
tangential thinking, with mild paranoid thought indications.  
He was oriented times three.  On insight, he had low 
awareness, believing he had been hospitalized for depression.  
His memory was intact and his mood was slightly elevated.  
His affect was happy.  The diagnosis was schizophrenia, 
paranoid type.  A GAF score of 40 was assigned with a past 
year GAF of 50.  Treatment records from October to December 
1997 show that the veteran was having problems with 
medication compliance.  Mental status examination revealed 
appropriate affect with no disorganized speech, delusions, or 
hallucinations.  Records dated in January 1998 showed that 
the veteran was alert, calm, and reasonably euthymic.  His 
affect and thinking were appropriate with no signs of over 
psychosis.  Records dated in April 1999 show that the veteran 
had not been at the facility since September 1998 and had not 
picked up medication since that time.  The veteran reported 
that he was doing well.  He denied any hallucinations or 
delusions.  His thought processes were clear and sequential.  
He speech was fluent and affect was euthymic.  There was no 
evidence of depression, agitation or mania.  He had been 
working for the railroad as a conductor for the past year.  
He loved his work and stated that he had no difficulty on his 
job.  

The veteran underwent a VA psychiatric examination in January 
2002.  He stated that he felt fine. He sometimes felt tired 
and fatigued.  He had had no bad thoughts about himself in 
the previous year and there was nothing negative that he 
thought about.  The examiner noted that the veteran was 
currently in remission of psychological/psychiatric symptoms 
and that he had been free of these symptoms for approximately 
two years.  He had been employed for the past three years and 
seven months.  He was not in treatment at the present time, 
nor had he been for the past two years.  He was not taking 
any medications at the present time nor had he in the last 12 
months.  When asked about possible psychological complaints 
he might be experiencing, the veteran stated that it was more 
a tired feeling; however, he denied being depressed.      
 
Mental status examination revealed that the veteran was calm 
and relaxed.  He was fully oriented to person, place and 
time.  He denied experiencing hallucinations, delusions, or 
paranoid feelings.  He denied suicidal or homicidal ideation.  
His thoughts were on target and were to the point and were 
not tangential.  He exhibited good grooming.  His 
concentration was good although he did seem to exhibit 
somewhat of a sad demeanor.  His behavior was appropriate 
throughout the evaluation.  The veteran stated that he had 
more energy available to him now than he did previously.  His 
sleep had been good.  He denied any abuse of substances.  
Memory was intact for both short-term and long-term.  There 
was no evidence of panic attacks.  The diagnosis was bipolar 
disorder, most recent episode mixed, mild, in remission.  A 
current GAF score of 75 was assigned and a highest past year 
GAF score of 75 was assigned. 

Analysis

Increased Rating for Bipolar Disorder (Exclusive of a 
Temporary Total Hospitalization Rating)

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
appeal involves an original claim, the Board has framed the 
issue as shown on the title page.

Under the applicable criteria, a 10 percent evaluation is 
warranted with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

A 50 percent disability evaluation is warranted for bipolar 
disorder which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

A 70 percent disability evaluation is warranted for bipolar 
disorder which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

The Board finds that the currently assigned 10 percent 
evaluation for bipolar disorder is the most appropriate and 
the preponderance of the evidence is against assignment of a 
higher initial rating.  The evidence of record shows that 
most of the veteran's bipolar symptomatology has resolved and 
he suffers from residual feelings of fatigue and sleepiness.  
Furthermore, the veteran exhibited difficulty concentrating 
on VA examination in February 1998.  However, the veteran's 
speech was clear and comprehensible and his insight and 
judgment were deemed to be fair to good.  There was also no 
evidence of depressed mood, anxiety, suspiciousness, panic 
attacks, or mild memory loss.

VA examiners in February 1998 and January 2002 have described 
the veteran's bipolar disorder as mild.  Furthermore, each 
examiner assigned a GAF score of 75 which indicates, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork) as defined 
by the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  In 
short, the evidence shows that the veteran has not met most 
of the criteria for an initial evaluation in excess of a 10 
percent for bipolar disorder during the appeal period at 
issue.  

The Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected bipolar disorder 
as the Court indicated can be done in this type of case.  The 
currently assigned rating was granted, effective from the 
date of service connection.  Upon reviewing the longitudinal 
record in this case, the Board finds that at no time during 
the appeal period has the veteran's bipolar disorder met the 
criteria for a rating in excess of that currently assigned.

As the preponderance of the evidence is against the veteran's 
claim for an increased initial rating, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
bipolar disorder presents such an exceptional or unusual 
disability picture so as to warrant the assignment of higher 
evaluations, at any stage in the rating period on appeal, on 
an extra-schedular basis.  In this regard, the apart from the 
hospitalization from September to October 1997 (which will be 
discussed below) the veteran has not been hospitalized for 
bipolar disorder during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Temporary Total Hospitalization Rating

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

Except where otherwise provided, this increased rating will 
be effective the first day of continuous hospitalization and 
will be terminated effective the last day of the month of 
hospital discharge (regular discharge or release to non-bed 
care) or effective the last day of the month of termination 
of treatment or observation for the service-connected 
disability.  A temporary release which is approved by an 
attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  38 
C.F.R. § 4.29 (a)(1).

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 (b).

The veteran filed his claim for service connection for a 
psychiatric disorder in December 1997.  The evidence shows 
that the veteran was hospitalized at Ball Memorial Hospital 
from September 25, 1997 to October 22, 1997 with a diagnosis 
of schizophrenia.  The veteran was ultimately diagnosed by VA 
as having bipolar disorder.  The February 1998 VA examiner 
who initially diagnosed the veteran with bipolar disorder 
noted that the disorder was associated with psychotic 
features particularly during depression.  It was emphasized 
that the veteran had suffered from psychotic symptoms on 
several occasions including his hospital admission in 
September 1997.  Accordingly, the Board finds that although 
the veteran was diagnosed with schizophrenia during his 
hospital admission in September 1997, the psychotic symptoms 
appear to be related to the veteran's service-connected 
bipolar disorder.  Furthermore, the veteran was hospitalized 
for a period of more than 21 days.  There is no indication in 
the record that the private hospital is not an approved 
hospital.  Thus the evidence supports a temporary total 
rating for the above-stated hospitalization.   


ORDER

Except as noted immediately below, the claim for an 
evaluation in excess of an initial 10 percent evaluation for 
bipolar disorder is denied.

A temporary total rating under the provisions of 38 C.F.R. § 
4.29, for a period of hospitalization from September 25, 1997 
to October 22, 1997 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



